Case 1:18-cv-00333-MAC-ZJH Document 38 Filed 12/01/20 Page 1 of 2 PageID #: 571




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 JAMES ERIC LOFTEN,                                §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:18-CV-333
                                                   §
 DIRECTOR, TDCJ-ID,                                §
                                                   §
                 Respondent.                       §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          James Eric Loften, proceeding pro se, filed this petition for writ of habeas corpus pursuant

 to 28 U.S.C. § 2254. The court previously referred this matter to the Honorable Zack Hawthorn,

 United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

 and orders of the court. The magistrate judge has submitted a Report and Recommendation of

 United States Magistrate Judge recommending that a motion to dismiss filed by the respondent be

 granted.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed to the Report
 and Recommendation.
                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

 and the report of the magistrate judge is ADOPTED. The motion to dismiss is GRANTED. A

 final judgment will be entered dismissing the petition.

          In addition, the court is of the opinion petitioner is not entitled to a certificate of

 appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

 certificate of appealability is issued. See 28 U.S.C. § 2253. The standard for a certificate of

 appealability requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362
Case 1:18-cv-00333-MAC-ZJH Document 38 Filed 12/01/20 Page 2 of 2 PageID #: 572



 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

 that he would prevail on the merits. Rather, he must demonstrate that the issues raised in the

 petition are subject to debate among jurists of reason, that a court could resolve the issues in a

 different manner, or that the questions presented are worthy of encouragement to proceed further.

 See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

 should be resolved in favor of the petitioner, and the severity of the penalty may be considered in

 making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, the petitioner has not shown that the issue of whether his petition is

 meritorious is subject to debate among jurists of reason. The factual and legal questions raised

 by petitioner have been consistently resolved adversely to his position and the questions presented

 are not worthy of encouragement to proceed further. As a result, a certificate of appealability

 shall not issue in this matter.


           SIGNED at Beaumont, Texas, this 1st day of December, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                 2
